Citation Nr: 1032682	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral inner ear 
disorder with vertigo.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, son, and a witness





ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962.  He also had numerous periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the Army 
National Guard (ARNGUS) of Texas from March 1947 to August 1969.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from January 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In March 2009, the Veteran, his spouse, son, and a friend 
testified at a hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

In June 2009 and April 2010, the Board remanded the claims to the 
RO via the Appeals Management Center (AMC) for additional 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Neither a hearing loss disorder nor an inner ear disorder 
were noted at the Veteran's entrance into active service or 
active duty for training, and the record does not contains clear 
and unmistakable evidence showing that a disorder preexisted 
service entrance and was not aggravated during active service.

2.  The weight of the competent evidence demonstrates that the 
currently diagnosed bilateral hearing loss disability and ear 
disorder manifested by vertigo and disequilibrium, are not 
related to any event or injury during the Veteran's active 
service or any period of National Guard service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a current ear disorder manifested 
by vertigo and disequilibrium, due to disease or injury that was 
incurred in or aggravated by active service or any period of 
inactive duty for training or active duty for training.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The Veteran does not have a current bilateral hearing loss 
disability due to disease or injury that was incurred in or 
aggravated by active service or any period of inactive duty for 
training or active duty for training.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has been accomplished.  In particular, the 
VCAA duty to notify was satisfied by a letter sent to the Veteran 
in November 2004, with regard to the claim of service connection 
for an inner ear disorder, and November 2005, with regard to the 
claim of service connection for bilateral hearing loss, which 
fully addressed what evidence was required to substantiate the 
claim and the respective duties of VA and a claimant in obtaining 
evidence.  The RO also sent the Veteran a letter in March 2006 
advising him of the five Dingess elements, to specifically 
include that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman, 19 Vet. App. at 484.

Although documents fully meeting the VCAA's notice requirements 
were not provided to the Veteran before the rating January 2005 
and March 2006 decisions on appeal, the claims were fully 
developed and then readjudicated most recently in a June 2010 
Supplemental Statement of the Case (SSOC), which was issued after 
all required notice was provided.  Accordingly, the Board finds 
that any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See Shinseki 
v. Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims on appeal.  First, the 
Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records.  In 
March 2007, the Veteran indicated that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  He has not indicated, and the record does not suggest, 
that his disability benefits were granted on the basis of the 
hearing loss and ear disorders on appeal.  Moreover, an RO 
administrative note indicates that the Veteran receives SSA 
supplementary medical insurance, but not disability benefits.  

Otherwise, the Veteran (nor his representative) has not 
identified, and the file does not otherwise indicate, that there 
are any additional pertinent records that should be obtained 
before the appeal is adjudicated by the Board.   

Second, the Veteran was afforded VA examinations most recently in 
December 2005 and August 2009 to address the issues on appeal.  
The Board finds that the VA examinations are adequate because, as 
shown below, they were based upon consideration of the Veteran's 
pertinent medical history, his lay assertions and current 
complaints, and because they describe the claimed hearing loss 
and ear disorders in detail sufficient to allow the Board to make 
a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 
303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).   The Board accordingly finds no reason to remand for 
further examination.  

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge (AVLJ) in which he presented oral argument in 
support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the 

Here, although the AVLJ during the hearings did not explicitly 
note the bases of the prior determinations or note the elements 
of the claims that were lacking to substantiate the Veteran's 
claims, the Veteran's representative demonstrated actually 
knowledge of this information.  The representative's questions 
specifically elicited responses designed to show that the Veteran 
should be awarded service connection.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge 
is established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
was necessary to substantiate his or her claim.)  The AVLJ asked 
questions likewise.  Accordingly, the Veteran is not shown to be 
prejudiced on this basis.  In addition, the AVLJ sought to 
identify any pertinent, outstanding evidence that might have been 
overlooked.  Accordingly, the Veteran is also not shown to be 
prejudiced on this basis.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claim, and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim.  
As such, the Board finds that, consistent with Bryant, the RO 
hearing officer and VLJ complied with the duties set forth in 38 
C.F.R. 3.103(c)(2).

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also finds that there was substantial compliance with 
the April 2010 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to send the Veteran 
a letter asking him to identify any health care providers having 
treatment records pertinent to his claims.  This was accomplished 
by an April 2010 letter.  In July 2010, the Veteran responded by 
submitting a release for treatment records from a private 
physician.  The identified records have not been obtained, but 
the Veteran indicated that the treatment was for disorders other 
than those at issue in this case.  The Board's April 2010 remand 
also instructed the AMC/RO to attempt to obtain any outstanding 
service medical records.  This was accomplished in by an April 
2010 letter to the Texas Army National Guard, who, in response, 
submitted copies of treatment records which, the Board points 
out, were previously of record.  Also a request for other 
outstanding treatment records was submitted, but a reply in May 
2010 establishes that no records could be located.  For these 
reasons, the Board finds that all of the Board's April 2010 
remand directives have been substantially complied with and, 
therefore, no further remand is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 
  
For these reasons, the Board may proceed with adjudicating the 
issues based on the current record.

II.  Analysis

The Veteran is seeking service connection for a hearing loss 
disability and a bilateral inner ear condition with vertigo.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption of service connection is not 
applicable to claims based on a period of active duty for 
training.  See Smith v. Shinseki, No. 08-1667, 2010 WL 3222811 
(August 17, 2010).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Finally, the Board notes, service connection may be granted for 
injury or disease incurred while on Active Duty for Training 
(ACDUTRA), which is defined as full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22), (24).  Also, service connection may be granted for 
injuries-but not disease-incurred while on Inactive Duty for 
Training (INACDUTRA), which is defined as other than full-time 
training performed by Reserves.  38 U.S.C.A. § 101(23), (24).  
The presumption of sound condition, however, does not apply if an 
entrance examination was not performed prior to a period of 
ACDUTRA or INACDUTRA.  Moreover, the presumption of aggravation 
is not applicable to a claimant seeking service connection 
"based on a period of activity duty for training" and inactive 
duty for training.  Service connection will only be warranted if 
the evidence shows "both that a worsening of the condition 
occurred during the period of active duty for training and that 
the worsening was caused by the period of active duty for 
training."  Smith, 2010 WL 3222811.

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that the weight of the credible and 
probative evidence is against the Veteran's claim.  

The record establishes that the Veteran is diagnosed with hearing 
loss meeting the requirements to be considered a disability under 
38 C.F.R. § 3.385.  Likewise, various VA treatment records in 
evidence, such as in September 1994, show that his complaints of 
dizziness have been diagnosed as chronic labyrinthitis and 
vertigo.  In other words, he is shown to have a current 
disability.  

The central issue in this case, however, is whether these 
disorders had their onset in or are otherwise related to a period 
of active duty for training.  

The official service department records show that the Veteran had 
one period of active service from October 1961 to August 1962.  
During his September 1961 induction examination, audiometer 
scores were as followed with results adjusted to the modern ISO 
units in parentheses (audiometric readings prior to November 1967 
must be converted from ASA units to the modern ISO units).


HERTZ

500
1000
2000
3000
4000
RIGHT
 -5 
(10)
-5 (10)
0 (10)
10 (20)
5 (10)
LEFT
-5 (10) 
-5 (10) 
-10 (0)
5 (15)
10 (15)

Whispered voice testing was 15 out of 15

At his active service discharge in June 1962, audiometry testing 
revealed hearing acuity as follows (with the modern ISO units 
again in parentheses).  


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10) 
--
15 (20)
LEFT
10 (25) 
5 (15)
0 (10)
--
15 (20)

Also at active service separation, the Veteran denied any ear 
trouble.

In August 2009, a VA examiner found that these audiometry results 
showed "no significant threshold shifts."  

The Veteran does not maintain that his disorders began during 
this period of active service.  To the contrary,  he maintains 
that the hearing loss disability and inner ear disorder began in 
1966 (he has also reported 1967) during his National Guard 
service.  The official service department records show that he 
had a period of active duty for training from July 17, 1966, to 
July 31, 1966. Although the presumption of sound condition does 
not apply to this period of active duty for training, the Board 
points out that in March 1966, prior to this period of service, 
the Veteran underwent a National Guard retention physical 
examination.  He denied having any dizziness, fainting spells, 
running ears, or hearing loss, but endorsed having ear, nose, or 
throat trouble.  The reviewing physician noted that the Veteran 
had "[h]ad inner ear trouble in [the] past."  Physical 
examination of the ears and ear drums was "normal," and 
whispered voice testing was 15 out of 15 (audiometer results were 
not provided).  Neither this examination nor the remaining STR 
indicate that the Veteran had "inner ear trouble" during any 
past period of active duty for training.  Moreover, this is 
disease, not injury, so service connection would not be warranted 
even if he had "inner ear trouble" that began during a period 
of inactive duty for training.  See 38 U.S.C.A. § 101(24). 

The Veteran, as indicated, maintains that he suffered acoustic 
trauma causing perforated eardrums during National Guard service 
in 1966.  Generally, the Veteran, as a lay person, would be 
competent to offer evidence establishing an event during service.  
See Layno, 6 Vet. App. at 470.  Here, however, the Board finds 
that the Veteran's assertions have been too inconsistent to be 
found reliable evidence establishing an event during service.  

In connection with an initial, January 1983 VA service connection 
claim, the Veteran wrote that he had an inner ear condition in 
approximately 1966 treated at the dispensary at Fort Hood.  
Likewise, he wrote in October 2004 that his ear drums had burst, 
but he had to go back to work.  When he got back to camp, 
however, he "fell flat on [his] face."  Then in November 2006 
and February 2007 statements, the Veteran wrote that he passed 
out while driving the truck, but was never sent to a hospital.  
He was simply "grounded" by the Battalion doctor.  

Beginning with an August 2008 statement, by contrast, the Veteran 
began to write that he passed out and woke up approximately 2 
weeks later after his eardrums burst.  He further wrote that he 
had been carried to a private hospital by two other soldiers.  

He similarly testified during his March 2009 Board hearing that 
he attributes his current disorder to an incident that occurred 
in 1966 at Fort Hood.  He described going to the firing range to 
qualify on a .50-caliber machine gun.  He felt a "funny 
feeling" in his head, but was then ordered to return to Fort 
Hood to pick up more ammunition.  On the way back, he was driving 
a truck with his friend "Frank," when he blacked out and did 
not wake up until about a week later at home.  The Veteran's wife 
testified at the Board hearing that the Veteran had been brought 
home unconscious after having been gone for two weeks.  She was 
not told what had happened other than that the Veteran had been 
in the hospital.  She indicated that he had been gone two weeks.  
The Veteran testified that he subsequently tried to find out what 
had happened, but learned that everyone had been told to "keep 
their mouth shut."  

In summary, the Veteran attributes his current ear disorders to 
acoustic trauma that occurred while on a firing range at Fort 
Hood in 1966 or 1967.  Despite the significance he attaches to 
this event, however, his recollection has changed during the 
course of his appeal.  In one account, the Veteran maintains that 
he saw a doctor immediately after passing out, but was not 
hospitalized and was not unconscious.  In the other account, he 
maintains that he was hospitalized and was unconscious for more 
than a week, but that no records were kept and everyone was told 
to withhold information from him.  Plus, the Board also points 
out, the Veteran has also variously reported that the event 
happened in 1967 or 1966.  

The Board does not doubt the sincerity of either of the Veteran's 
recollections or those of his wife.  Because he has present two 
distinctly different accounts, however, his assertions are found 
to have significantly reduced reliability.  Accordingly, the 
assertions of the Veteran and his wife are not credible or 
probative evidence establishing that he suffered acoustic trauma 
causing perforated tympanic membranes at Fort Hood in 1966 (or 
1967).  See Wood, 1 Vet. App. at 193; Caluza, 7 Vet. App. at 511 

In support of his claim, the Veteran also submitted an August 
2008 statement from a person, KS, who wrote that he was getting a 
haircut sometime after the event.  While at the barber, he heard 
from a friend, "Benny," who knew "Frank" [the friend who was 
riding in the truck with the Veteran after the claimed acoustic 
trauma], that the Veteran had perforated his eardrums while 
qualifying on the firing range and had then been taken to a 
private hospital rather than to the base hospital.  

In reviewing this statement, the Board points out that it 
constitutes hearsay.  Although hearsay is not impermissible 
evidence in service connection claims, KS's statement does not 
provide any indicia of reliability.  See Del Rosario v. Peake, 22 
Vet. App. 399, 407-08 (2009); Flynn v. Brown, 6 Vet. App. 500, 
504 (1994) (explaining that although the Federal Rules of 
evidence concerning hearsay do not apply to VA proceedings, the 
Board may maintain "'reasonable bounds of relevancy and 
materiality'" (citing 38 C.F.R. § 20.700(c)).  

First, KS did not witness the event himself.  Rather, he is 
relating what "Benny" told him about the incident.  Moreover, 
more than 40 years have passed between the event in question and 
KS's August 2008 recollection.  Finally, the Board points out 
that KS's statement is incompatible with the Veteran's emphasis, 
as he wrote in August 2008, that "everyone [at Fort Hood] was 
told [to] keep quiet" about the incident.  In other words, if 
the soldiers at Fort Hood had been ordered to remain silent about 
what had happened, it is unlikely anyone would have told the 
story at a local barber shop.  For these reasons, the Board finds 
that KS's statement does not present sufficiently reliable to 
constitute credible or probative evidence establishing that the 
Veteran perforated his tympanic membranes during service.  See 
Flynn, 6 Vet. App. at 504; see also Del Rosario, 22 Vet. App. at 
408 (finding that it was not error for the Board to place more 
probative weight, consistent with the Federal Rules of Evidence, 
on statements made against "against interest").  

For these reasons, the Board finds that the competent and 
credible evidence of record does not establish that the Veteran 
had acoustic trauma during service.  

Nonetheless, service connection may still be established if there 
is evidence demonstrating that a disorder was, in fact, the 
result of an injury during the Veteran's active duty for 
training.  See Velez v. West, 11 Vet. App. 148, 152 (1998); 
Smith, 2010 WL 3222811.  On this issue, the record contains some 
evidence tending to weigh in favor of the Veteran's claim and 
some evidence weighing against his claim.  

Under such circumstances, the Board's duty is to assess the 
probative value of the medical evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993).  The opinions of a medical professional 
are medical conclusions that the Board cannot ignore or 
disregard, but the Board is not obligated to accept any 
physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991); Hayes, 5 Vet. App. at 69.  In fact, the Board may favor 
one medical opinion over another if it offers an adequate 
statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).   

Tending to weigh in his favor, the post-service medical evidence 
shows that the Veteran has sought medical treatment for many 
years for complaints of hearing loss and vertigo.  Plus, he has 
regularly attributed his symptoms to the claimed 1966 event.  A 
VA physician in July 2002, however, reviewing the Veteran's 
assertions, found that he "ramble[d]," was "very difficult to 
understand," and was "very forgetful."  

Also favorable to his claim, the Veteran in March 1998 sought 
urgent treatment at VA for complaints of dizziness and balance 
problem he attributed to an inner ear problem recurring since 
1966.  Physical examination showed absent left tympanic membrane 
and erythematous right tympanic membrane.  The assessment was 
vertigo.  This treatment note tends to support the Veteran's 
assertion that he had prior injury to his eardrums.  However, the 
mere fact that an examination more than 30 years after the 
claimed incident showed absent left tympanic member does not, in 
itself, establish a relationship to the claimed in-service 
incident.  

Plus, in contrast to the March 1998 examination, an October 1998 
private (non-VA) treatment note shows that the Veteran was found 
to have normal ear canals and tympanic membranes.  All remaining 
medical records show that the Veteran was found to have tympanic 
membranes intact and "normal."  In fact, a VA examiner in 
August 2009 performed an otologic evaluation, which revealed 
normal bilateral tympanic membranes with no scarring or 
tympanosclerosis and no nystagmus.  Accordingly, the indication 
in March 1998 of absent left tympanic membrane is inconsistent 
with the preponderance of the medical evidence.  

Also tending to provide support for the Veteran's claim, a 
private otolaryngologist (ENT) in January 2007 noted that a May 
2006 electronystagmogram (ENG) showed "central pathology."  
This assessment, however, has limited probative value.  The 
actual May 2006 ENG report, upon which the January 2007 ENT based 
his opinion, shows that the ENG clinician found the results to 
have only "fair reliability."  The ENG clinician also specified 
that the results were "difficult" to interpret due to the 
Veteran's poor cooperation during the test.  The ENG clinician's 
assessment was that the findings were suggestive of possible 
benign paroxysmal positional vertigo (BPPV), but this was 
"difficult to determine."  Also weighing against the January 
2007 ENT's assessment, the Veteran underwent a 
videonystagmography at VA in September 2009, and the results were 
"normal."  

In summary, the outpatient treatment records show continuous 
complaints of vertigo and hearing loss, which the Veteran 
attributes to a 1966 event.  For the reasons given, however, the 
favorable evidence is not highly probative.   

The Board finds that the most probative evidence of record 
consists of the results of two VA examinations performed by the 
same examiner in December 2005 and August 2009.  

In December 2005, the VA examiner opined that it is less likely 
than not that the Veteran's current hearing loss and dizziness 
were related to noise exposure or acoustic trauma during his 
service.  The examiner later reiterated that although the Veteran 
described "inner ear trouble" in 1966, there was no indication 
that this occurred during any period of active service.  These 
conclusions are highly probative.  First, the VA examiner, who is 
a physician, thoroughly reviewed the pertinent history, including 
the Veteran's own assertions attributing his continuing symptoms 
to acoustic trauma in during service.  This shows that the VA 
examiner was informed of the relevant factual premise of the 
case.  The VA examiner's opinion is also fully articulated and 
supported by a reasoned analysis.  The VA examiner explained that 
the record contains "clear and convincing evidence" rebutting 
the Veteran's "strongly" felt opinion that his hearing loss and 
chronic dizziness resulted from noise exposure during service.  
The VA examiner found significant that audiometric threshholds at 
the time of the Veteran's service separation in 1962 showed no 
threshold shift and were normal.  Likewise, as the VA examiner 
explained, the remaining service records reveal normal otologic 
examinations and normal hearing.  Plus, the Veteran has a normal 
current examination.  The VA examiner's assessment, in short, 
consists of clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions.  Accordingly, it 
carries significant probative weight.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  

The case was referred back to the same VA examiner, who, in 
August 2009, again opined that after considering all the 
evidence, including the lay evidence, that it is less likely than 
not that the Veteran's current hearing loss and/or loss of 
equilibrium might be related to his service.  In making this 
determination, the VA examiner thoroughly documented the 
Veteran's assertions and the August 2008 statement from KS.  The 
examiner also reviewed the STR once more, which he reiterated 
showed no "significant" audiometric shifts.  The examiner also 
performed an otologic examination.  This shows, as in December 
2005, that the VA examiner in August 2009 was comprehensively 
familiar with the pertinent factual premise of the case.  

The VA examiner in August 2009 then thoroughly explained the 
basis for his opinion.  First, he clarified that when he gave his 
opinion in December 2005, he had taken into consideration the lay 
evidence of record.  The VA examiner made clear, however, that he 
had been unable to "adequately process the lay statements into 
meaningful medical information."  In particular, the VA examiner 
explained, although the Veteran reported losing consciousness 
after his claimed acoustic trauma, loss of consciousness would 
not be consistent with an inner ear problem, nor would loss of 
consciousness be consistent with acoustic trauma.  Also, although 
the Veteran reports that he had been bleeding from the ears, 
subsequent examinations have been normal and there have been no 
apparent sequelae. Therefore, the VA examiner reasoned, it is 
unclear what the etiology of the bleeding in 1966 might have 
been.  The examiner reiterated that his own examination revealed 
no abnormality involving either tympanic membrane.  

The VA examiner then went on to explain that the lay evidence 
does not provide adequate information upon which to establish a 
possible nexus between any period of active service and the 
Veteran's current symptoms.  Plus, he could not locate any 
medical records revealing what "might or might not have happened 
at that time."  Nor does the current medical literature support 
causation.   

Finally, the VA examiner reported that he reviewed the pertinent 
data with his VA medical center's Chief of Audiology.  They both 
concurred that the Veteran's current audiometric testing appeared 
"very consistent" with the Veteran's age.  Therefore, they both 
agreed" the "most likely etiology" of the Veteran's hearing 
loss is presbycusis.  

The Board finds that the VA examiner's August 2009 opinion is 
factually accurate, fully articulated, and based on sound 
reasoning.  The examiner found, essentially, that there was 
inadequate factual information upon which to link the Veteran's 
current symptoms to his service.  The VA examiner also found that 
the symptoms the Veteran described as resulting from the claimed 
1966 injury were inconsistent with current medical knowledge and 
current medical literature.   Finally, the VA examiner found that 
his symptoms were more consistent with progressive hearing loss 
due to age.  Such an opinion is highly probative.  See Nieves-
Rodriguez, 22 Vet. App. at 304; see also Jones v. Shinseki, 23 
Vet. App. 382, (2010).

For these reasons, the Board finds that the most probative 
evidence of record, which consists of the VA examiner's December 
2005 and August 2009 conclusions, weighs against the Veteran's 
claims.  Therefore, to the extent the Veteran (and his wife) have 
maintained that he has had continuous symptoms since the 1966 
incident, the weight of the probative evidence is against a 
finding that either his symptoms were worsened or had their onset 
during a period of active service or active duty for training.  
Therefore, his claim must be denied.  See 3.304; Smith, 2010 WL 
3222811.  In reaching this conclusion the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a bilateral inner ear disorder with 
vertigo is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


